Exhibit 10.2

 

Hampshire Group, Limited

114 West 41st Street

New York, NY 10036

 

May 14, 2015

 

Pure Fresh Coast, LLC

Po Box 248

Frankenmuth, MI 48734

Attention: David Gren

 

Dear David:

 

Subject to the terms and conditions of this letter agreement, Hampshire Group,
Limited (“Company”) hereby engages Pure Fresh Coast, LLC (“Consultant”) as an
independent contractor, to consult with and advise Company with respect to the
operations of the Company’s subsidiary, Rio Garment, S.A. (“Rio”) (the
“Project”) and related matters.

 

 

1.

Principal Duties. During the term of this letter agreement, Consultant shall at
all times use its commercially reasonable efforts to consult with and advise
Company with respect to the Project. Such consultation maybe be rendered via
telephone, internet or electronic communication, or as the parties otherwise
agree.

 

 

2.

Compensation. During the term of this letter agreement, and in exchange for all
of the services and covenants to be performed by Consultant hereunder, Company
shall pay Consultant a severance payment in the gross amount of $70,000 (the
“Consulting Payment”). Company shall deduct from each payment tax withholdings
and deductions which it is required by law to make, if any. The Consulting
Payment shall be paid in installments by wire transfer of funds to an account
designated by Consultant on the following schedule:

 

Date Payable

Amount

June 15, 2015

$20,000

July 15, 2015

$25,000

August 15, 2015

$25,000

 

Consultant agrees that Company may setoff against the Consulting Payment as and
when payable any personal expenses incurred by David Gren using company issued
credit cards.

 

3.     Term.     This letter agreement shall be effective as of the date set
forth above and shall continue until the later of (i) August 31, 2015 and (i)
the closing under, or termination of, that certain Stock Purchase letter
agreement dated as of April 10, 2015, as amended, among David Gren, Minor Valle,
the Company, Hampshire International, LLC, and Rio.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Hampshire Group, Limited

114 West 41st Street

New York, NY 10036

 

 

 

4.

Independent Contractor. In carrying out the services under this letter
agreement, Consultant shall be and act as an independent contractor. Consultant
shall have no authority to bind the Company. Consultant shall be solely
responsible for the payments of applicable taxes on the Consulting Payments and
shall indemnify and hold Company harmless from any failure to do so.

 

5.     Counterparts.     This letter agreement may be executed in any number of
counterparts (including by facsimile or other means of electronic transmission,
such as by electronic mail in “.pdf” form), each of which when so executed and
delivered shall be an original hereof, and it shall not be necessary in making
proof of this letter agreement to produce or account for more than one
counterpart hereof.

 

 

6.

Controlling Law. This letter agreement is made under, and shall be construed and
enforced in accordance with, the substantive laws and regulations (without
giving effect to principals of conflicts of law) of the State of New York,
applicable to agreements made and to be performed solely therein.

 

 

7.

Neutral Construction. In view of the fact that each of the parties hereto have
been represented by their own counsel and this letter agreement has been fully
negotiated by all parties, the legal principle that ambiguities in a document
are construed against the draftsperson of that document shall not apply to this
letter agreement.

 

If the terms of this letter agreement are acceptable, please sign below where
indicated

 

Very truly yours,

 

Hampshire Group, Limited

 


By: /s/ Paul M. Buxbaum_________

Name: Paul M. Buxbaum

Title: Chief Executive Officer

 

AGREED AND ACCEPTED:

 

Pure Fresh Coast, LLC


By: /s/ David Gren____________

Name: David Gren

Title: